HOUGH, Circuit Judge
(after stating the facts as above). The complaint' herein asserts as the basis of suit that “defendant issued to plaintiff its revocable export credit,” viz. the document of which we have above given the material parts. The answer admitted the execution and delivery of the document, but denied the legal effect attributed to it by the complaint. This raised the issue whether defendant ever granted to plaintiff anything properly called a credit.
On this, which might have been the vital legal point of contest, we express no opinion, but assume that, whether properly called a “credit” of any kind or not, the document of May 26, 1920, evidenced an agreement on due consideration, by the bank, to pay for certain goods if their existence, price, and export were shown by the papers described, and such papers were offered by plaintiff to the bank on or before December 31, 1920.
We also assume, but not find, that the papers submitted by plaintiff in February, 1921, were in proper order, and such as would have been accepted and paid for, had there been no change in the terms of agreement.
But the agreement admitted was confessedly revocable; it could be terminated or modified at the will of some one. That some one was in our judgment plainly the Brazilian bank, at whose instance defenda»' *232communicated with plaintiff on May 26, 1920. But for purposes of argument we will assume that the power of revoking or modifying was in defendant, as substantially asserted in the complaint.
With all those assumptions made, it is first observable that tiiere never was but one contract agreement or promise. It was that agreement that was first modified by extending its life until March 31, 1921; and it was the same agreement, and none other, that was again extended to July 31, but with the condition added that no exportation should occur until the following June.
It was by hypothesis competent for defendant to terminate the agreement when and as it pleased; the greater includes the less, and therefore it was equally competent for defendant to annex conditions.
But whatever defendant did, whatever remained after modification made, was the only agreement or contract in existence between these parties at any given time.
Plaintiff can only recover on a construction of the writings above set forth, which would permit export and require payment at any time until March 31st; then would come two months when no payment could be exacted, and then the promise would, so to speak, revive for the month of June.
This construction seems to us impossible on the plain reading of the words used. We may add that other correspondence in evidence makes it a fair inference that the Brazilian vendees of plaintiff had concluded that they did not want the goods until June; hence the last change in arrangements. We place decision, however, on the reading of the documents above set forth, and affirm the judgment, with costs.